 Case 2:20-cr-20117-MSN Document 29 Filed 05/24/21 Page 1 of 2                   PageID 100




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Cr. No. 20-20117-MSN
                                                 )
JAIME WALSH,                                     )
                                                 )
       Defendant.                                )



                       UNITED STATES’ POSITION REGARDING
                    DRAFT PRESENTENCE INVESTIGATION REPORT


       The United States of America, through the undersigned counsel, files its Position

Regarding the Draft Presentence Investigation Report in this case, and respectfully submits the

following:

       1.      On March 2, 2021, the Defendant pled guilty to count eight of the eight-count

indictment in this case. RE-26, Order on Change of Plea. Count eight charged the defendant with

bank fraud in violation of 18 U.S.C. § 1344. RE-1, Indictment. The Defendant entered his guilty

plea pursuant to a written plea agreement. RE-25, Plea Agreement. Under the terms of that plea

agreement, the United States agreed to recommend the low end of the advisory guideline range, as

determined by the court, and five years of supervised release. Id.

       2.      The United States has reviewed the Draft Presentence Investigation Report (“Draft

PSR”) in this case, dated May 5, 2021. RE-28, Draft PSR. The United States has no objections to

the facts or guideline computations in the Draft PSR.




                                                 1
 Case 2:20-cr-20117-MSN Document 29 Filed 05/24/21 Page 2 of 2                      PageID 101




       3.      The United States will make a final sentencing recommendation in accordance with

¶ 2 of the Plea Agreement in this case and the factors outlined in 18 U.S.C. § 3553(a).

       4.      The United States submits the foregoing after consulting by phone with defense

counsel and by email with the United States Probation Office.

                                                     Respectfully submitted,

                                                     JOSEPH C. MURPHY, JR.
                                                     ACTING UNITED STATES ATTORNEY

                                                     s/ Scott P. Smith
                                                     Scott P. Smith
                                                     Assistant U.S. Attorney
                                                     167 N. Main, Suite 800
                                                     Memphis, Tennessee 38103
                                                     Telephone: (901) 544-4231




                                CERTIFICATE OF SERVICE

       I, Scott P. Smith, Assistant United States Attorney for the Western District of Tennessee,

hereby certify that the foregoing document was filed via the court’s electronic filing system (ECF),

on this date: May 24, 2021.


                                                     s/ Scott P. Smith
                                                     Scott P. Smith
                                                     Assistant United States Attorney




                                                 2
